337 F.2d 108
119 U.S.App.D.C. 72, 64-1 USTC  P 12,233
ESTATE of Rodolfo OGARRIO (Daguerre), Deceased, FrankRashap, Ancillary Administrator, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18112.
United States Court of Appeals District of Columbia Circuit.
Argued March 26, 1964.Decided May 7, 1964.

Mr. Frank Rashap, Ancillary Administrator, petitioner pro se.
Mr. Norman H. Wolfe, Atty., Dept. of Justice, with whom Asst. Atty. Gen. Louis F. Oberdorfer, Mr. Lee A. Jackson and Miss Melva M. Graney, Attys., Dept. of Justice, were on the brief, for respondent.
Before BAZELON, Chief Judge, PRETTYMAN, Senior Circuit Judge, and WASHINGTION, Circuit Judge.
PER CURIAM.


1
In this petition for review of a decision of the United States Tax Court,  40 T.C. 242 (May 7, 1963), the principal controversy relates to certain moneys owed to decedent (a non-resident alien not engaged in business in the United States) by a stock brokerage firm in New York.  The Tax Court held that these moneys were not excludable from his gross estate for Federal estate tax purposes as 'bank deposits' under Section 2105(b), INTERNAL REVENUE CODE of 1954.  It also held that other moneys and stocks due decedent from a sometime former employer in the United States but received by his estate after his death were includable in the decedent's gross estate, under Sections 2053(c)(1)(B) and 2106 of the Code, without diminution of account of Federal income tax withholdings made as required by law by the former employer.


2
For the reasons given by Judge Raum, speaking for the Tax Court, the decision of that court will be


3
Affirmed.